 

 

N COUR'[~
AO 98 (Rev, 12/1 l) Appearance Bond ON I"€'*/
US Dism o°r€’, Jr g
ct '.v dark
UNITED SrATEs DrsrRrCT CoURT Essrem ois§.§§’§f~
for the C
Eastem District of North Carolina
United States ofAmerica )
v. )
MAR|A RuFlNA cAsTll_Lo-eosv\/ELL § Case N°' 7"18_°{`135`1[)
Deferia'am )
APPEARANCE B()ND
Defendant’s Agreement
1, Maria Ruflna Castillo-Boswell (dejéndam), agree to follow every order of this court, or any

 

court that considers this case, and l further agree that this bond may be forfeited if l fail:
( X ) to appear for court proceedings;
( X ) if convicted, to surrender to serve a sentence that the court may impose; or
( >( ) to comply with all conditions set forth in the Order Setting Conditions of Release.

 

Type of Bond
( X ) (l) This is a personal recognizance bond.
( ) (2) This is an unsecured bond of $
( ) (3) This is a secured bond of $ , secured by:

 

( ) (a) $ , in cash deposited with the court.
( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property

(descrr`be the cash or other property including claims orr it - such as o iz`en, mortgage or loan f and attach proof of
ownership rmo' value):

lf this bond is secured by real property, documents to protect the secured interest may be filed of record.

f ) (C) El bail bond Witl‘l a SOlVCtllZ Sllr€‘ty (ata‘och o copy ofthe bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfer'ture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement At the request ofthe United States, the court
rnay order ajudgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

Case 7:18-cr-00135-D Document 17 Filed 11/05/18 Page 1 ot 2

 

Page 2

AO 98 {Rev. lZ/l l) Appearance Bond

Refease of the Bonal The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (l) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence

Decla rations

Ownersht`p ofthe Property. l, the defendant f and each surety - declare under penalty of perjury that:

(l) all owners of the property securing this appearance bond are included on the bond;
(2) thc property is not subject to claims, except as described above; and
(3) l will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceprance. l, the defendant- and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. l agree to this Appearance Bond.

I, the defendant- and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

Date: ll'\S/F lg/ “QIQ;)MA)lM

 

 

 

Dejendant ’s signature
Surety/properzj) owner f printed name Sarety/property owner - signature and date
Snrety/property owner - printed name Saret§v/property owner - signature and date
Sttrety/properly owner - printed name Sz¢rety»{oroperry owner f signature and date

CLERK OF COURT
Datc: ll‘§'l% 1140.0».:» %. ( /:/PA` ap
br Signatare ofClWerk

Approved.

Date: lie 5‘_" Z.Of'b/ ¢; […

Juage l signature l '

 

Case 7:18-cr-00135-D Document 17 Filed 11/05/18 Page 2 ot 2

 

